Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3326 Filed 05/14/20 Page 1 of 26




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

    UNITED STATES OF AMERICA,

                    Plaintiff,             CRIMINAL NO. 15-CR-20581

    vs.                                    HONORABLE JUDITH LEVY

    D-1 JOSEPH JAMES ROE,

                Defendant.
 __________________________________________________________________
                 United States’ Response Opposing
        the Defendant’s Motion for Compassionate Release
 __________________________________________________________________


          Defendant Joseph James Roe was the leader of a Drug Trafficking

 Organization (DTO) based in Monroe, Michigan and was a large-scale

 distributor of opioids, to include oxycodone hydrochloride HCL,

 oxycodone/APAP, and hydromorphone in Michigan and Tennessee.

          Roe has a vast and extensive criminal history, which dates back to

 1985. The Defendant has convictions for assault and battery, larceny,

 concealing and receiving stolen property, operating a chop shop,

 maintaining a drug house, retail fraud, and delivery of controlled

 substances.



                                       1
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3327 Filed 05/14/20 Page 2 of 26




    Roe began serving his current sentence on September 27, 2018. He

 now moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

 His motion should be denied

    Roe does not qualify because Roe does not satisfy the statutorily

 mandated criteria for compassionate release. (See Exhibit A - Warden’s

 Denial Letter). Because § 3582(c)(1)(A) requires that release be

 “consistent with” the Sentencing Commission’s policy statements, Roe’s

 failure to meet the criteria in USSG § 1B1.13 alone forecloses relief.

 Even when Covid-19 is taken into account, Roe’s age and medical

 conditions do not satisfy the requirements in § 1B1.13(1)(A) & cmt. n.1.

 Roe is only 52 years old and he is not suffering from a serious physical

 or medical condition, nor cognitive impairment.

    His offense and criminal history also make him a danger to the

 community, see USSG § 1B1.13(2), because he was the leader of large

 scale DTO, and has an extensive criminal history fraught with

 convictions for violent offenses. And the § 3553(a) factors—which the

 Court must also consider under § 3582(c)(1)(A)—likewise do not support

 release because he is statutorily ineligible for compassionate release.




                                      2
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3328 Filed 05/14/20 Page 3 of 26




                                Background

    Joseph Roe has been in and out of prison for the last 30 years. (PSR

 ¶¶ 41–54). Since the age of 17, Roe has served time for larceny,

 possessing stolen property, operating a chop shop, selling cocaine and

 heroin, and maintaining a drug house. (Id.). In March 2012, shortly

 after he had been paroled for illegally possessing cocaine, oxycodone

 and heroin, Roe learned about a doctor named Mark Buzzard who

 supposedly operated a drug treatment clinic, but who actually would

 prescribe anything a patient wanted. (PSR ¶¶ 14–17; R. 318: Sent. Tr.,

 2525–26). In other words, Dr. Buzzard operated a pill mill.

    Roe identified “patients” to be seen by Dr. Buzzard for the sole

 purpose of obtaining oxycodone and hydromorphone prescriptions, that

 once filled, Roe distributed the pills primarily in Tennessee. (PSR ¶

 15). Roe ensured the patients met with Dr. Buzzard and received the

 controlled substances: he provided cash to pay for the doctor visit and

 prescription; he supplied transportation so they could get to the doctor’s

 office; and he gave them urine samples so they could trick Dr. Buzzard’s

 staff into thinking they had used the drugs previously prescribed. (Id. ¶




                                      3
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3329 Filed 05/14/20 Page 4 of 26




 17; R. 318: Sent. Tr., 2526–43). Roe paid the so-called patients in money

 or drugs for the pills that they got from Dr. Buzzard. (PSR ¶ 17).

    Roe used couriers to take the pills to locations where street prices

 were higher than in Michigan. (PSR ¶ 15; R. 318: Sent. Tr., 2556–57).

 Primarily, Roe sent the drugs—200 to 600 pills at a time—to Tennessee

 where oxycodone sold at prices two to three times that in Michigan.

 (R. 318: Sent. Tr., 2556–58). The couriers brought the drug proceeds

 back to Roe, and he used the money to invest in rental homes and

 classic cars. (R. 319: Sent. Tr., 2619–20, 2656).

    The scheme fell apart after a pharmacist in Monroe, Michigan, 1

 noticed Dr. Buzzard had prescribed an excessive amount of controlled

 substances and contacted the DEA. (PSR ¶ 13). Agents observed several

 of Dr. Buzzard’s patients go to his office to obtain prescriptions, fill the

 prescriptions at pharmacies, and then deliver the pills to Roe at his

 house or job. (Id. ¶ 16). Agents also obtained a wiretap for two of Roe’s

 phones and intercepted calls related to coordinating patient visits to Dr.

 Buzzard, taking pills to Tennessee to distribute, and the price that his




    1   Monroe, Michigan, where Roe lived, is over 40 miles from Dr. Buzzard’s office.
                                                    4
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3330 Filed 05/14/20 Page 5 of 26




 dealers would charge per pill as well as the expected profit. (R. 1:

 Complaint, 31–52).

    A grand jury indicted Roe with conspiracy to distribute controlled

 substances, in violation of 21 U.S.C. § 846, eighteen counts of

 distributing a controlled substance, and one count of possession with

 intent to distribute a controlled substance, both in violation of 21 U.S.C.

 § 841(a)(1). (R. 50: Superseding Indictment, 160). He pleaded guilty to

 the conspiracy charge without a written plea agreement, and the

 government agreed to dismiss the other charges. (R. 262: Plea Hr’g,

 1757–80). The probation department calculated Roe’s guideline range as

 235–240 months in prison based on an estimated 119,381 pills

 distributed by the conspiracy, with a marijuana equivalency of 7,639

 kilograms. (PSR ¶¶ 24, 89). This drug quantity resulted in a base

 offense level of 32. (Id. ¶ 30). It also recommended a four-level increase

 based on Roe’s role as a leader or organizer of the criminal activity. (Id.

 ¶ 32).

    Roe objected to the drug quantity and the role-in-the-offense

 enhancement. The parties later agreed to reduce the drug quantity

 attributable to Roe to 19,872 oxycodone pills, but despite the significant


                                      5
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3331 Filed 05/14/20 Page 6 of 26




 reduction in the number of pills, the marijuana equivalency of 3,991

 kilograms still placed him in offense level 32. (R. 318: Sent. Tr., 2544).

 Roe still objected to the role-in-the-offense enhancement and argued

 that he should have received three points under USSG § 3B1.1(b), not

 four points as a leader or organizer under § 3B1.1(a). (Id. at 2530). Roe

 pointed to Dr. Buzzard as the true “leader” of the conspiracy because it

 could not function without him providing prescriptions to obtain

 oxycodone and there was no evidence linking Roe directly to Dr.

 Buzzard. (Id. at 2526–31).

    This Court rejected Roe’s argument that he was not a leader because

 it ignored the full scope of the conspiracy and Roe’s role as “the central

 figure” organizing the patients, pills, transportation, and sales. (Id. at

 2532). This Court also observed that Roe claimed a larger share of the

 fruits of the crime than Dr. Buzzard. (Id. at 2531). Thus, this Court

 found that while the conspiracy could not function without a corrupt

 doctor, Roe supervised multiple members in a “large scale opioid pill

 mill” that spanned multiple states and denied the objection. (Id. at

 2531–33).




                                      6
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3332 Filed 05/14/20 Page 7 of 26




    As a result, Roe’s guidelines range remained 235–240 months. (Id. at

 2550). Roe argued for a large downward variance from this range for

 two reasons. First, he argued that his criminal history category VI was

 overstated because his convictions represented crimes commonly

 committed by drug addicts. (R. 319: Sent. Tr., 2637–38). But more

 importantly, he argued that Dr. Buzzard should receive a higher

 sentence as the doctor overprescribing opioids. (Id. at 2634–38). Thus,

 Roe asked for a sentence between the 72-month sentence that Dr.

 Buzzard received and the 60-month sentence that one of Roe’s

 subordinate drug distributors in Tennessee, Donald Cox, received. (Id.

 at 2638–45).

    This Court did not follow Roe’s suggestion. It noted the number of

 pills distributed by the conspiracy was “terrifying” and that Roe had not

 taken advantage of prior opportunities to change his ways, but

 “return[ed] to custody, return[ed] to custody, return[ed] to custody”

 instead. (Id. at 2647, 2652–53). Because of his many parole violations,

 this Court rejected Roe’s claim that his criminal history was overstated

 and instead found that he needed to be imprisoned to protect the public

 from further crimes if nothing else. (Id. at 2655–56). Still, this Court


                                      7
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3333 Filed 05/14/20 Page 8 of 26




 varied downward significantly because of Roe’s drug addiction and his

 potential to do “good deeds in the world and to help others” and

 sentenced him to 144 months in prison. (Id. at 2657–59; R. 315:

 Judgment, 2506).

      Roe began serving his prison sentence on September 27, 2018, and is

 currently incarcerated at Elkton Correctional Facility. He is 52 years

 old, and his projected release date is November 30, 2025. His only

 underlying medical condition is a single episode of kidney stones in the

 fall of 2019, which apparently remains under control with the

 treatments he received. (See Exhibit B – Roe’s Medical Records 2019).

                                 Argument

 I.     The Bureau of Prisons has responded to Covid-19 by
        protecting inmates and increasing home confinement.

        A.    The Bureau of Prisons’ precautions have mitigated
              the risk from Covid-19 within its facilities.

      The Bureau of Prisons has reacted quickly to confront Covid-19’s

 spread within its facilities. For over almost a decade, the Bureau of

 Prisons has maintained a detailed protocol for responding to a

 pandemic. Consistent with that protocol, the Bureau of Prisons began

 planning for Covid-19 in January 2020.


                                      8
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3334 Filed 05/14/20 Page 9 of 26




    On March 13, 2020, the Bureau of Prisons began modifying its

 operations to implement its Covid-19 Action Plan and minimize the risk

 of Covid-19 transmission into and inside its facilities. See BOP Covid-19

 Modified Operations Website. Since then, as the worldwide crisis has

 evolved, the Bureau of Prisons has repeatedly revised its plan. The

 current plan, which is in effect until May 18, 2020, requires that

 inmates in every institution be secured in their assigned cells or

 quarters for at least 14 days to stop the spread of the disease. Only

 limited group gathering is allowed, and social distancing is maximized.

 Staff and inmates are issued face masks to wear in public areas. See

 BOP FAQs: Correcting Myths and Misinformation. And the movement

 of inmates and detainees between facilities is severely restricted, with

 exceptions only for medical treatment and similar exigencies.

    Every newly admitted inmate is screened for Covid-19 risk factors

 and symptoms. Asymptomatic inmates with risk of exposure are placed

 in quarantine for a minimum of 14 days or until cleared by medical

 staff. Symptomatic inmates are provided with medical evaluation and

 treatment and are isolated from other inmates until testing negative for

 Covid-19 or being cleared by medical staff under the CDC’s criteria. In


                                      9
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3335 Filed 05/14/20 Page 10 of 26




 areas with sustained community transmission, all staff are screened for

 symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit

 or higher are barred from the facility on that basis alone. A staff

 member with other symptoms can be placed on leave by a medical

 officer.

    Other access to the facilities has likewise been restricted.

 Contractors are only permitted access if performing essential services,

 and any contractor who requires access is screened for symptoms and

 risk factors. Social and legal visits have been suspended to limit the

 number of people entering the facility and interacting with inmates.

 But to ensure that relationships and communication are maintained

 throughout this disruption, the Bureau of Prisons has increased

 inmates’ telephone allowance to 500 minutes per month. Legal visits

 are permitted on a case-by-case basis after the attorney has been

 screened for infection.

    Like all other institutions, penal and otherwise, the Bureau of

 Prisons has not been able to eliminate the risks from Covid-19

 completely, despite its best efforts. But the Bureau of Prisons’ measures




                                      10
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3336 Filed 05/14/20 Page 11 of 26




 will help federal inmates remain protected from Covid-19 and ensure

 that they receive any required medical care during these difficult times.

       B.    The Bureau of Prisons is increasing the number of
             inmates who are granted home confinement.

    The Bureau of Prisons has also responded to Covid-19 by increasing

 the placement of federal prisoners in home confinement. New

 legislation now temporarily permits the Bureau of Prisons to “lengthen

 the maximum amount of time for which [it] is authorized to place a

 prisoner in home confinement” during the Covid-19 pandemic.

 Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

 § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

 The Attorney General has also issued two directives, ordering the

 Bureau of Prisons to use the “various statutory authorities to grant

 home confinement for inmates seeking transfer in connection with the

 ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

 04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

 Prisons to identify the inmates most at risk from Covid-19 and “to

 consider the totality of circumstances for each individual inmate” in

 deciding whether home confinement is appropriate. (03-26-2020

 Directive to BOP, at 1).

                                      11
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3337 Filed 05/14/20 Page 12 of 26




    The Bureau of Prisons’ efforts on this point are not hypothetical.

 Over 2,400 federal inmates have been granted home confinement since

 the Covid-19 pandemic began, and that number continues to grow. BOP

 Coronavirus FAQs. As the Attorney General’s directives have explained,

 these home-confinement decisions have required evaluating several

 criteria:

       1.) Each inmate’s age and vulnerability to Covid-19;

       2.) Whether home confinement would increase or decrease
       the inmate’s risk of contracting Covid-19; and

       3.) Whether the inmate’s release into home confinement
       would risk public safety.

 (03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP).

    These criteria not only make sense, but also fit the realities of the

 Covid-19 pandemic far better than any other solution does. The Bureau

 of Prisons cannot open its facilities’ gates indiscriminately and unleash

 tens of thousands of convicted criminals, en masse. It must focus on the

 inmates who have the highest risk factors for Covid-19 and are least

 likely to engage in new criminal activity. This is true not just to protect

 the public generally, but to avoid the risk that a released defendant will

 bring Covid-19 back into the jail or prison system if he violates his

 terms of release or is caught committing a new crime. See 18 U.S.C.
                                   12
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3338 Filed 05/14/20 Page 13 of 26




 § 3624(g)(5); 34 U.S.C. § 60541(g)(2). The Bureau of Prisons’ home-

 confinement initiative thus appropriately focuses on the inmates who

 will most benefit from release and whose release is least risky.

    The Bureau of Prisons must also balance another important

 consideration: how likely is an inmate to abide by the CDC’s social-

 distancing protocols or other Covid-19-based restrictions on release?

 Many inmates—particularly those who have been convicted of serious

 offenses or have a lengthy criminal record—been already proven

 unwilling to abide by society’s most basic norms. It is more than

 reasonable to evaluate whether a particular inmate would adhere to

 release conditions, social-distancing protocols, and stay-at-home orders

 during the pandemic. And if a prisoner would be unlikely to take any

 Covid-19 restrictions seriously, he would also be far more likely than

 the general public to contract and spread Covid-19 if released.

    The Bureau of Prisons also must account for the current strain on

 society’s first responders. Police departments in many cities have

 stretched to their limits as officers have either contracted Covid-19 or

 been placed in quarantine. Some cities, including Detroit, have seen

 spikes in shootings and murders. Child sex predators have taken


                                      13
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3339 Filed 05/14/20 Page 14 of 26




 advantage of bored school-aged kids spending more time online. Covid-

 19-based fraud schemes have proliferated. There are real risks to public

 safety, and those risks will only increase if communities are faced with

 a sudden influx of prisoners. That is just one reason, among many, why

 the Bureau of Prisons must focus on releasing inmates who are the

 most vulnerable to Covid-19 and whose release will least endanger the

 public.

    Finally, the Bureau of Prisons’ home-confinement initiative allows it

 to marshal and prioritize its limited resources for the inmates and

 circumstances that are most urgent. For any inmate who is a candidate

 for home confinement, the Bureau of Prisons must first ensure that his

 proposed home-confinement location is suitable for release, does not

 place him at an even greater risk of contracting Covid-19, and does not

 place members of the public at risk from him. It must assess

 components of the release plan, including whether the inmate will have

 access to health care and other resources. It must consider myriad other

 factors, including the limited availability of transportation right now

 and the probation department’s reduced ability to supervise inmates




                                      14
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3340 Filed 05/14/20 Page 15 of 26




 who have been released. All of those decisions require channeling

 resources to the inmates who are the best candidates for release.

    Those types of system-wide resource-allocation decisions are difficult

 even in normal circumstances. That is why Congress tasked the Bureau

 of Prisons to make them and has not subjected the decisions to judicial

 review. 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of

 law, a designation of a place of imprisonment under this subsection is

 not reviewable by any court.”); United States v. Patino, No. 18- 20451,

 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule,

 the Court lacks authority to direct the operations of the Bureau of

 Prisons.”). It is especially true now, given the Bureau of Prisons’

 substantial and ongoing efforts to address the Covid-19 pandemic.

    C.       The Court should decline Roe’s request for a
             recommendation that he be granted home
             confinement.


         The Court should also deny Roe’s request for a judicial

 recommendation to the Bureau of Prisons that he finish his sentence

 under home confinement. Even assuming the Court has the authority to

 grant such a recommendation, Roe is not a strong candidate for it. As the

 Court noted during his sentencing hearing, that Roe needed to be
                                      15
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3341 Filed 05/14/20 Page 16 of 26




 imprisoned to protect the public from further crimes if nothing else. (Id.

 at 2655–56).

         Roe’s criminal history is fraught with numerous instances of

 engaging in criminal conduct while on parole and within months of his

 release from prison. Roe has demonstrated a blatant disregard for the

 law and has shown he is not willing to abide by the criminal justice

 system’s attempts to immerse him into a law-abiding life by committing

 criminal offenses after numerous contacts with law enforcement officials,

 lengthy stays in the prison system, and while on supervision. Roe’s record

 thus suggests that his release into home confinement would quickly

 spiral into additional criminal conduct.



 II.     The Court should deny Roe’s motion for compassionate
         release.

       Roe’s motion for a reduced sentence should be denied. A district court

 has “no inherent authority . . . to modify an otherwise valid sentence.”

 United States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009). Quite

 the contrary: a district court’s authority to modify a defendant’s

 sentence is “narrowly circumscribed.” United States v. Houston, 529

 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory exception,

                                       16
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3342 Filed 05/14/20 Page 17 of 26




 a district court “may not modify a term of imprisonment once it has

 been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are

 narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

 Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally

 narrow.

    First, compassionate release requires exhaustion. If a defendant

 moves for compassionate release, the district court may not act on the

 motion unless the defendant files it “after” either completing the

 administrative process within the Bureau of Prisons or waiting 30 days

 from when the warden at his facility received his request. 18 U.S.C.

 § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 595–96 (3d Cir.

 2020). Because this requirement is a statutory one and not judicially

 crafted, it is mandatory. Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016);

 Island Creek Coal Co. v. Bryan, 937 F.3d 738, 751 (6th Cir. 2019).

    Second, even if a defendant exhausts, he must show “extraordinary

 and compelling reasons” for compassionate release, § 3582(c)(1)(A), and

 release must be “consistent with” the Sentencing Commission’s policy

 statements. As with the identical language in § 3582(c)(2), compliance

 with the policy statements incorporated by § 3582(c)(1)(A) is


                                      17
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3343 Filed 05/14/20 Page 18 of 26




 mandatory. See Dillon v. United States, 560 U.S. 817 (2010); United

 States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To qualify, a

 defendant must have a medical condition, age-related issue, family

 circumstance, or other reason that satisfies the criteria in USSG

 § 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety

 of any other person or to the community,” USSG § 1B1.13(2).

    Third, even if a defendant is eligible for compassionate release, the

 district court may not grant the motion unless the factors in 18 U.S.C.

 § 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As

 at sentencing, those factors require the district court to consider the

 defendant’s history and characteristics, the seriousness of the offense,

 the need to promote respect for the law and provide just punishment for

 the offense, general and specific deterrence, and the protection of the

 public. 18 U.S.C. § 3553(a).

       A.    There are no extraordinary and compelling reasons to
             grant Roe’s compassionate release.

    Even if Roe had exhausted his administrative remedies,

 compassionate release would be improper. Compassionate release must

 be “consistent with applicable policy statements issued by the

 Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Congress tasked the

                                      18
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3344 Filed 05/14/20 Page 19 of 26




 Sentencing Commission with “describe[ing] what should be considered

 extraordinary and compelling reasons for [a] sentence reduction” under

 § 3582(c)(1)(A), as well developing “the criteria to be applied and a list

 of specific examples” for when release is permitted. 28 U.S.C. § 994(t).

    Because the Sentencing Commission has fulfilled Congress’s

 directive in USSG § 1B1.13, that policy statement is mandatory. Section

 3582(c)(1)(A)’s reliance on the Sentencing Commission’s policy

 statements mirrors the language governing sentence reductions under

 18 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

 § 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same

 language in the same statute, it must be interpreted in the same way.

 Marshall, 954 F.3d at 830. In both contexts, then, the Sentencing

 Commission’s restraints “on a district court’s sentence-reduction

 authority [are] absolute.” United States v. Jackson, 751 F.3d 707, 711

 (6th Cir. 2014); accord Dillon v. United States, 560 U.S. 817, 830 (2010).

    The First Step Act did not change that. It amended only who could

 move for compassionate release under § 3582(c)(1)(A). It did not amend

 the substantive requirements for release. United States v. Saldana, No.

 19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United


                                      19
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3345 Filed 05/14/20 Page 20 of 26




 States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

 Apr. 20, 2020). Section 1B1.13 remains binding.

    Section 1B1.13 cabins compassionate release to a narrow group of

 defendants who are most in need. That policy statement limits

 “extraordinary and compelling reasons” to four categories: (1) the

 inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

 circumstances; and (4) other reasons “[a]s determined by the Director of

 the Bureau of Prisons,” which the Bureau of Prisons has set forth in

 Program Statement 5050.50. USSG § 1B1.13 cmt. n.1. As the Tenth

 Circuit recently explained, a district court “lack[s] jurisdiction” to grant

 compassionate release when a defendant’s circumstances do not fall

 within those categories. Saldana, 2020 WL 1486892, at *3.

    Roe relies on his age and medical condition, but he is not eligible for

 compassionate release on either basis. Roe is 52 years old and he is in

 good physical health with no serious medical conditions.

    Nor is Roe correct in suggesting that the Covid-19 pandemic should

 alter this analysis here. Even assuming, in other cases, that a

 defendant’s risk from Covid-19 might make the difference in his

 eligibility for release under § 1B1.13, Roe’s circumstances do not satisfy


                                      20
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3346 Filed 05/14/20 Page 21 of 26




 that standard. Despite his argument to the contrary, he does not have

 any underlying medical conditions that would place him at a higher risk

 for sever illness as determined by the Centers for Disease Control

 (CDC). The medical records obtained from the correctional facility

 demonstrate Roe does not suffer from high blood pressure, coronary

 disease, or diabetes. In fact, on April 30, 2020, Roe was seen by the

 medical staff at Elkton due to a chronic cough with no other symptoms.

 The medical staff, out of an abundance of caution, ordered a chest X-

 Ray, which was normal. (See Exhibit C - Roe’s Medical Records 2020).

     As Roe’s prior conduct shows, he would also be unlikely to follow

 basic restrictions on release—much less the CDC’s social-distancing

 protocols or a stay-at-home order.

    Nor does the Covid-19 pandemic by itself qualify as the type of

 inmate-specific reason permitting compassionate release. As the Third

 Circuit explained, “the mere existence of Covid-19 in society and the

 possibility that it may spread to a particular prison alone cannot

 independently justify compassionate release, especially considering

 BOP’s statutory role, and its extensive and professional efforts to curtail

 the virus’s spread.” Raia, 954 F.3d at 597. The Bureau of Prisons has


                                      21
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3347 Filed 05/14/20 Page 22 of 26




 worked diligently to implement precautionary measures reducing the

 risk from Covid-19 to Roe and other inmates. Nothing in the statute or

 USSG § 1B1.13 supports the unbounded interpretation of

 § 3582(c)(1)(A) that he now asks this Court to adopt. See Raia, 954 F.3d

 at 597.

    Roe is also ineligible for compassionate release for another reason: he

 remains a danger to the community. Section 1B1.13(2) only permits

 release if a defendant is “not a danger to the safety of any other person

 or to the community.” Roe is clearly a danger to the community. He has

 an extensive criminal history and has proven that he cannot adhere to

 any court order to refrain from engaging in new criminal conduct. Roe is

 not eligible for compassionate release.

       B.    The factors in 18 U.S.C. § 3553(a) strongly weigh
             against compassionate release.

    Even when an inmate is statutorily eligible for a sentence

 modification based on “extraordinary and compelling reasons,”

 compassionate release is not necessarily appropriate. Before ordering

 relief, the Court must consider the factors set forth in 18 U.S.C.

 § 3553(a) and determine that release is still appropriate. So even if the



                                      22
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3348 Filed 05/14/20 Page 23 of 26




 Court were to find Roe eligible for compassionate release, the § 3553(a)

 factors should still disqualify him.

       In determining if compassionate release is appropriate the Court is

 also to consider a number of other factors, including (i) the nature and

 circumstances of the offense and the history and characteristics of the

 defendant. 18 U.S.C. § 3553(a).

       The details of the offense involve a significant amount of opioid

 pills. The sheer volume of narcotics alone, placed on the streets of

 Tennessee and Michigan, was staggering. As this Court noted during

 Roe’s sentencing, the number of pills distributed by the conspiracy was

 “terrifying” and that Roe had not taken advantage of prior opportunities

 to change his ways. (Id. at 2647, 2652–53).

        Roe also involved his child in his DTO. As the Court is aware,

 Nichols Malinowski has an extensive drug addiction problem that was

 likely fueled by acting as an opioid courier for his father. Instead of

 assisting his child to overcome his drug addiction, Roe involved him a

 multi-state opioid drug distribution ring.

       Roe also preyed on those most vulnerable to act as patients in his

 drug ring. He utilized individuals, who were addicted to opioids or illicit


                                        23
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3349 Filed 05/14/20 Page 24 of 26




 substances or were beholden to him in some way. He endangered the lives

 of the citizens of Michigan, Tennessee and those who engaged in this

 conspiracy with him.

       Roe has demonstrated that he has not been rehabilitated by his

 prior terms of incarceration, and if released from custody he will likely

 return to a life of crime.

 [III. If the Court were to grant Roe’s motion, it should stay the
       release order pending any appeal by the United States.]

    [If the Court were inclined to grant Roe’s motion, despite the

 government’s arguments above, the government would request that the

 Court’s release order include two provisions. First, the Court should

 order that he be subjected to a 14-day quarantine before release.

 Second, the Court should stay its order pending any appeal by the

 government to the Sixth Circuit. More specifically, the government

 would request that if the government files a notice of appeal before the

 14-day quarantine ends, the Court’s order would automatically be

 stayed through the completion of any appeal proceedings.




                                      24
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3350 Filed 05/14/20 Page 25 of 26




                                 Conclusion

    Roe’s motion should be denied.

                                     Respectfully submitted,

                                     MATTHEW SCHNEIDER
                                     United States Attorney

                                     s/REGINA R. MCCULLOUGH
                                     Assistant United States Attorney
                                     Chief, Health Care Fraud Unit
                                     211 W. Fort St., Ste. 2001
                                     Detroit, Michigan 48226
                                     Phone: (313) 226-9618
                                     Email: regina.mccullough@usdoj.gov

 Dated: May 14, 2020




                                      25
Case 5:15-cr-20581-JEL-DRG ECF No. 361, PageID.3351 Filed 05/14/20 Page 26 of 26




                        CERTIFICATE OF SERVICE

       I hereby certify that on the 14th, day of May, 2020, I caused a copy

 of the foregoing to be served on all counsel of record using the Court’s

 ECF filing system.



                                     s/REGINA R. MCCULLOUGH
                                     Assistant United States Attorney
                                     Chief, Health Care Fraud Unit
                                     211 W. Fort St., Ste. 2001
                                     Detroit, Michigan 48226
                                     Phone: (313) 226-9618
                                     Email: regina.mccullough@usdoj.gov
                                     Bar No.: P64936




                                      26
